Citation Nr: 1141424	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-22 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 

The Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from September 1956 to September 1964 with periods of active duty in June 1963 and September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appellant testified before a Decision Review Officer (DRO) in a formal hearing at the RO in April 2011, and a transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

The appellant's current eye disorder is not causally or etiologically related to any disease, injury, or incident during service, to include exposure to gasoline therein.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by the appellant's military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimants of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) . 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2006 letter, sent prior to the initial unfavorable rating decision issued in July 2007, advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the appellant's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records necessary to decide his pending appeal. 

In this regard, the Board observes that the appellant's service treatment records may not be complete.  An initial request for service treatment records in July 2006 returned a response that no service treatment records were on file.  However, in June 2007, service treatment records were obtained from the Army National Guard.  Correspondence accompanying the records indicates that the appellant's complete service treatment records were sent.  However, the Board notes that the records do not contain any service examinations dated past September 1960.  Although there is a certification from the appellant that no medical treatment was received after the September 1960 examination, that certification is undated.  Therefore, it is unclear whether the service treatment records are complete.  In cases such as this, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  The Board also observes that in such cases, the appellant is to be informed that VA was unable to obtain copies of his service treatment records and be given an opportunity to submit any additional information.  In this regard, in the May 2008 statement of the case, the appellant was informed that service treatment records dated through September 1960 were of record.  Additionally, in the instant case, the appellant has indicated in written statements and in testimony before the RO that he did not seek or receive any treatment for an eye disorder in service, nor did he seek treatment following any claimed gasoline exposure.  Accordingly, the Board finds that the absence of any service treatment records has no effect on the issue, as the appellant has stated that he did not seek treatment in service.  Therefore, the Board finds that remand is not necessary for further efforts to obtain service treatment records which may or may not exist.

The Board also notes that the appellant has not been provided with a VA examination in order to determine whether his claimed eye disorder is related to his military service.  However, as will be discussed below, the current record contains no competent evidence that the appellant's eye disorder may be associated with his service.  The appellant has offered only conclusory statements regarding the incurrence of his claimed eye disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  Moreover, the only opinion of record addressing the etiology of the Veteran's eye disorder dissociates it from his military service, to include his exposure to gasoline.  Therefore, the Board finds that there is no indication that an eye disorder, or persistent or recurrent symptoms of such a disorder, may be associated with the appellant's military service.  Thus, a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a) . 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As indicated previously, the appellant's complete service treatment records are unavailable.  As such, the Board is required to provide a heightened explanation of its findings and a careful consideration of the benefit of the doubt rule. 38 U.S.C.A. § 5107(b).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46   (1996). 

The appellant contends that he developed an eye disorder as a result of exposure to leaded gasoline during his service and, therefore, he is entitled to service connection for such a disorder.  Specifically, in written statements and in testimony before the RO, the appellant asserts that he was exposed to leaded gasoline from late 1957 to mid-1964 while cooking on gas stoves in the field.  He states that when the gas in the stoves was low, additional gas was siphoned from trucks and, occasionally, the appellant would get gas on his face and in his eyes.  However, he has testified that he did not seek or receive treatment for eye problems while in service.

Service treatment records are negative for complaints or clinical findings related to eye problems.  During service examinations for the National Guard in September 1956, September 1959, and September 1960, the appellant denied a history of eye problems and was found to have normal vision bilaterally.  In an undated statement, the appellant certified that he had not been treated by clinics, physicians, healers, or other practitioners since his September 1960 medical examination.

Post service treatment records show that, in June 1997 and February 1998, the appellant was treated for complaints of decreased near visual acuity and not seeing as well as he used to.  Drusen were present bilaterally.  The appellant was assessed with increased hyperopia and his eyeglass prescription was adjusted.  Thereafter, private medical records dated from April 2003 to May 2005 show periodic treatment for macular degeneration.  VA medical records dated from February 2006 to May 2007 show complaints of worsening vision and a diagnosis of dry age related macular degeneration for which the appellant was receiving private treatment.  It was also noted that a private physician indicated that the appellant had a cataract starting in the left eye.  

Private medical records from the appellant's retina specialist show that in March 2006, the appellant was evaluated and found to have very prominent coalescent hard and soft drusen as well as pigment alterations in both eyes.  The physician noted that a fluorescein angiogram did not show any definite choroidal neovascularization.  However, findings were consistent with collapsed drusen, which was most likely the reason for the change in the appellant's vision.   In June 2006 correspondence, the physician indicated that the appellant suffers from the dry form of age related macular degeneration and is legally blind in the right eye.  There were dry changes in the left eye as well, but vision was more preserved.  The physician noted that he was asked to address whether there could be a connection between the appellant's claimed periods of exposure to burning leaded vehicle fuel while in the military and his current eye situation.  Significantly, the physician opined that he cannot imagine any connection between that exposure and the changes in the appellant's eyes, which are very typical for age related macular degeneration.  The physician stated that he does not believe that there is a connection.  

Thereafter, in correspondence dated in December 2007 and April 2008, the retina specialist related continued treatment of the appellant for age related macular degeneration with atrophy in both eyes causing significant impairment in visual acuity.  It was again noted that the appellant is legally blind in the right eye and that his left eye vision continued to decline as atrophy expanded.  The physician noted that the appellant's vision levels are below what would allow one to read normal print, drive, or perform many everyday visual activities.  The record thereafter shows that the appellant's condition progressed to legal blindness bilaterally.  It was noted that the legal blindness was due to age related macular degeneration, and that the appellant also developed the wet form of age related macular degeneration in the right eye.

During an RO hearing in April 2011, the appellant reported an onset of eye symptoms approximately five years prior.  He noted that symptoms first started in the right eye and then subsequently developed in the left eye, which was when he began to think about the gas exposure in service.  He testified that he did not sustain specific trauma to his eyes in service.  Instead, he indicated that, while siphoning gas, he would occasionally get gas all over his face.  However, he did not seek treatment for his eyes at any time during service and was not diagnosed with any eye disability during service.  Nor did he seek treatment for his eyes at any time after service until the recent onset of eyes symptoms.  The appellant also testified that his private doctors have not given him an opinion on whether or not the appellant's eye condition was caused by his exposure to gasoline in service.  The appellant reported that doctors will not write an opinion because there is no proof.  Instead, they diagnose age related macular degeneration.  However, the appellant expressed doubt as to the etiology because research of his family history did not reveal any blind relatives.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the appellant's current eye disorder is related to his military service.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of an appellant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). 

Here, the appellant's private physician provided an opinion in June 2006 that he could see no connection between the appellant's claimed gasoline exposure during service and his current eye conditions.  The Board accords great probative weight to the June 2006 private opinion as it was based on examination of the appellant and the physician's expertise as a retina specialist, and was supported by rationale.  Specifically, the physician stated that the appellant's eye changes are typical for age related macular degeneration.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, knowledge and skill in analyzing the data, and the medical conclusion reached).  Moreover, the Board finds it significant that there is no contrary opinion of record and that the June 2006 opinion directly addresses the issue on appeal.  Therefore, in light of the foregoing, the Board accords great probative weight to the June 2006 private opinion. 

The Board notes that the appellant has contended on his own behalf that his current eye disorder is related to in-service gasoline exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the appellant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the appellant's eye disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain. See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the appellant is competent to describe his in-service injury (exposure to gasoline) and his current eye symptomatology, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The appellant has offered only conclusory statements regarding the relationship between his in-service gasoline exposure and his current eye disorder.  In contrast, the June 2006 private physician, who is a retina specialist, provided a rationale for his opinion and took into account all the relevant facts in providing an opinion, to include the appellant's claimed in-service injury and the current nature of his eye disorder.  Therefore, the Board finds that the appellant's contentions regarding the etiology of his eye disorder are not competent and are outweighed by the competent and probative June 2006 private opinion. 

Moreover, the appellant has not alleged a continuity of eye symptomatology since his military service.  Rather, he has reported a recent onset of symptoms and has claimed that the initial manifestations of his current eye disorder are the result of his in-service gasoline exposure.   However, as indicated previously, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Therefore, his claim of entitlement to service connection for a left eye disorder must be denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for an eye disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for an eye disorder is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


